Application to vacate that part of an order to show cause, granted upon notice, which enjoined the defendants from picketing plaintiff’s place of business in Monticello, New York. No appeal has been taken from that part of the order sought to be vacated by this application. Counsel for the defendant union appeared specially before the Justice who granted the order and challenged his jurisdiction to enjoin the defendant union on the ground that notice had not been given to any officer of the union. This special appearance was overruled. Whatever may be the ultimate merits of the defendant union’s contentions we are not in a position to review this matter as though an appeal had been taken from the disputed part of the order, and we decline to summarily vacate it under the circumstances. Application denied, without costs. Present—Foster, P. J., Bergan, Coon, Zeller and Gibson, JJ.